DETAILED ACTION
This Final Office action is responsive to the submission of September 23, 2022. By that response, no claims were amended, but arguments were presented. Claims 1-5, 7, and 9-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 20 was previously indicated as being allowable. 
Response to Arguments
Applicant's arguments filed September 23, 2022, regarding the rejection of claims 1, 4, 5, 7, and 13-19 under 35 USC 103 in view of Carusillo et al. (US 5,207,697 B1) and Hsu (US 4,874,181); claim 2 in view of Carusillo, Hsu, and Phillips (US 7,565,935 B1); claim 3 in view of Carusillo, Hsu and Patton et al. (US 2002/018102 A1); claims 9-11 in view of Carusillo, Hsu and Kozak (US 2006/0043685 A1); and claim 12 in view of Carusillo, Hsu and Robinson (US 5,921,562); have been fully considered but they are not persuasive. 
Initially, it is noted that arguments were only presented particularly related to claim 1 and the rejection thereof. The rejections of all dependent claims are therefore considered to stand or fall with the rejection of claim 1. 
It is argued at p. 9-10 of the remarks that the Hsu teaching in combination with Carusillo failed to overcome the limitation of the driveshaft of Hsu configured to be received within a portion of the intraosseous device”. Applicant then discusses that the driveshaft variation 11+20+30 is formed as a chuck and is not configured for receipt within an intraosseous device. 
Examiner agrees that the driveshaft 11+20+30 is not configured for receipt within the intraosseous device. However, examiner is of the position that the argument appears to have ignored the portion of the rejection in which it was noted that the 11 is capable of being removed from 20+30 (page 5 of the office action): 

    PNG
    media_image1.png
    107
    672
    media_image1.png
    Greyscale

The discussion of connection to 11+20+30 was provided merely to demonstrate that modification of the Carusillo device to have the end of Hsu did not destroy Carusillo’s original functionality; though the combination was provided with additional capability of interacting with other designs of tools. 
The argument is not found persuasive. The rejection of record is maintained.  

Claim Interpretations
In the prior office action, the following interpretations were taken, and are repeated here: 
Any polymeric material which is “relatively strong” will be considered “heavy duty”
Any material which is capable of “dampening sound” will be treated as a “sound dampening material”. 


An interpretation regarding claim 1 is taken in that the intraosseous device is not considered to be positively claimed. All limitations present relate to “configured to” statements in the claim, and further clarification of the type of intraosseous device to which the configured to statement relate.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carusillo et al. (US 5,207,697 B1) in view of Hsu (US 4,874,181).
Regarding claim 1, Carusillo teaches a driver 10 as at fig. 1 capable of use in inserting an intraosseous device into a bone and associated bone marrow (as by attaching the intraosseous device to the tool carrier 23 and causing rotation of the intraosseous device by the driver). The driver 10 includes a housing 11 having a proximal end (left, near 20), a distal end (right near 21/22), a 5handle 13 defining a hollow container (open for receipt of battery pack 24 therein; fig. 7; col. 4, lines 62-67); and an opening on the distal end of the housing 22 (22 is open and chuck 23 is extending therefrom as best seen in figs. 1 and 2); a motor 70 disposed within a first segment of the housing 11; a power supply 24 and associated electrical circuitry 10(as part of 130; see discussion col. 8, lines 5-13) operable to power the motor 70, the power supply 24 disposed within the hollow container of the handle 13; a trigger assembly 30 operable to activate the motor 70; a gear assembly 100 disposed within a second segment of the housing 11 and engaged with the motor 70, the gear assembly 15100 being generally aligned with the motor 70; a drive shaft 90 rotatably engaged with the gear assembly 100 and extending from an end of the gear assembly 100 opposite from the motor 70, a portion of the drive shaft 90 extending through the opening on the distal end 22 of the 20housing, and the drive shaft 90 operable to releasably engage the intraosseous device (by activation of the holder 23 which is in the form of a chuck);  Atty Dkt No.: 99599.2194531the driver 10 is capable of inserting the intraosseous device into the bone and associated bone marrow.
Carusillo did not properly teach the drive shaft being capable of being received within a portion of the intraosseous device. 
	Hsu teaches a tool including a driveshaft 11 extending from a housing 10 and being configured for attachment to tools of different configurations and purposes (e.g. drilling or driving) by inclusion of an adaptor 20 which permits coupling of a chuck 30 to the driveshaft of the tool, best seen at fig. 3. The driveshaft 11 is capable of being received within a receiver portion of devices, including a properly sized and shaped intraosseous device tool receiver. 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Carusillo driveshaft 90 and tool carrier 23 by causing the drive shaft 90 to extend from the housing 11 with an end formed in the configuration of the Hsu driveshaft 11, and to include an adaptor 20 and chuck 30 configured as in Hsu with the modified Carusillo device. Examiner takes the position that in this modification, the portions 20 and 30 can now be considered part of the driveshaft, as well (when attached to 11). Doing so would have permitted the Carusillo device to be utilized with tools which are to be received within a chuck (as was his original example teaching), or other types of tools which are to be mounted on the driveshaft (e.g. directly to 11). It is noted that Carusillo teaches that element 23 can be a chuck or other design of carrier (e.g. col. 1, lines 15-17, col. 4, lines 55-60; chuck shown is one example) and that it is desirable for the tool to be utilized with many types of driven attachments (col. 1, lines 20-23; col. 4, lines 55-60). 
	There is no reason that the modified device would not be capable of interacting with some intraosseous device which is in the claimed form (such as by attaching an intraosseous device of the claimed structures onto the driveshaft 11). 
Regarding claim 4, the power supply includes a battery 24. 
Regarding claim 5, the battery is disposed within a sealed packaging material (as can be seen in the figure, the functional portions of the battery cartridge are maintained within a sealed packaging material). 
Regarding claim 7, the combination suggests the limitations of claim 1, though the housing is taught being formed of metal by Carusillo, as opposed to polymeric material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the housing of heavy duty polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Examiner sees no functional differences described in the originally filed disclosure as a result of the particular material of the housing. 
Regarding claims 13-15, the gear assembly 100 and the motor 70 each have a generally cylindrical configuration. The first segment of the housing 11 (near 70) has a generally cylindrical hollow configuration with an inside diameter compatible with a corresponding exterior portion of the motor. The second segment of the housing 11 (near 100) includes a generally cylindrical hollow configuration with an inside diameter compatible with a corresponding exterior portion of the gear assembly. 
Regarding claim 16, the outside diameter of the first segment of the housing 11 (near 70) is larger than an outside diameter of the second segment of the housing 11 (near 100).
Regarding claims 17 and 18, portion 63 is considered to be a thrust pad structure disposed between proximal end (near 20) of the housing and an adjacent portion of the motor, being a fixed portion of the motor, and being capable of locating the motor in relation to the housing. Portion 51 is considered a second thrust pad structure, located near the distal end of the housing. 
Regarding claim 19, portion 20 is considered to be formed of a sound dampening material which is disposed adjacent the proximal end of the housing and is capable of reducing noise associated with operating the apparatus while inserting the intraosseous device into a target area. 
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carusillo in view of Hsu and Phillips (US 7,565,935 B1).
Regarding claim 2, the combination suggests the limitations of claim 1, and further Carusillo teaches a control circuit 130 including circuitry.
However, Carusillo fails to teach an electronic circuit board having an electronic safety switch configured to de-energize the motor after the motor has been energized for a selected amount of time. 
Phillips teaches use of a timing circuit (abstract) on a circuit board 64 that permits only a desired number of rotations by the motor per operation. The office is of the position that use of such circuit will serve as a safety, in that it will prevent an operator from driving the Carusillo in a single direction for too long of a time period; and will permit the operator to visually and tactilely know how many turns the device has performed. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to include the timing circuit of Phillips with the Carusillo device by adding such circuitry to the control circuit 130. One would have done so in order to cause the drill to break chips away from the work piece (e.g. bone) that are formed during drilling and also to prevent breakage of the tool driven by the driver (Phillips, col. 2, lines 5-10). 

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carusillo in view of Hsu and Patton et al. (US 2002/018102 A1).
Regarding claim 3, the combination suggests the limitations of claim 1; but fails to teach the use of indicator lights to indicate status of the power. 
Patton teaches a portable, battery-powered, handheld tool. The device includes LED indicators disposed on a handle portion 242. The LED’s indicate state of power of a battery 300 [0071]. 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to add LED’s to the handle of the Carusillo device in order to indicate to the user the charge state of the batteries of the Carusillo device and prevent inadvertent discharge of the battery during a surgical procedure. 

Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carusillo in view of Hsu and Kozak (US 2006/0043685 A1).
Regarding claims 9-11, the combination suggests the limitations of claim 1. However, the combination fails to teach the portion of the drive shaft extending through the opening on the distal end of the housing including a pentagonal shaped cross 
section; or having a tapered surface thereon. 
Kozak teaches a chuck at the distal end of a drive shaft, as in Kozak’s claim 4, in which the chuck can have a hexagonal, pentagonal, circular or other shaped cross section; and Kozak teaches a tapered collet 72 among other designs of chuck [0030]. 
It is examiner’s position that Kozak’s “tapered surface” in the tapered collet is at an angle of “approximately” three degrees, as claimed. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute a Kozak pentagonal chuck or a tapered collet for the chuck 30 of Hsu at the distal end of the combination of Carusillo and Hsu. One would have done so to further optimize the distal end of the shaft to retain particularly designed tools. 
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carusillo in view of Hsu and Robison (US 5,921,562).
Regarding claim 12, Carusillo teaches the limitations of claim 1, but fails to teach a tip end of the drive shaft opposite from a distal end of the housing including a magnet.
Robison teaches a powered driver assembly as in fig. 1 including a drive shaft 12 extending from a housing 16. The end 20 of the shaft 12 is capable of retaining an intraosseous device therein. A magnet 28 is on an end portion of the driveshaft 12 opposite a distal end of the housing. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the Robison drive shaft 12 with the combination device by retaining 12 of Robison within chuck 30 of the combination (thereby making a combination drive shaft 90/20/30/12). Doing so would have provided the combination drive shaft with an end which is capable of quickly changing tool bits retained therein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799